Nichols, Presiding Judge.
1. A motion for new trial filed within the time prescribed by Code Ann. § 70-301, and a bill of exceptions certified, served and filed within the times provided by Code Ann. §§ 6-902, 6-911 and 6-1001 are filed as prescribed by law and the motion to dismiss upon the grounds that the appeal was not timely filed must be overruled.
2. The Act of 1964 (Ga. L. 1964, p. 483), provides for a determinate sentence in all felony cases not punishable by life imprisonment and provides that such Act shall be applicable only to crimes committed after July 1,1964.
(a) In felony cases, not punishable by life imprisonment, where the crime was committed prior to July 1, 1964, the punishment is prescribed by Code Ann. §§ 27-2502 and 27-2526.
(b) The instructions of the trial court directing the jury to fix punishment in accordance with the Act of 1964, supra, effective as to crimes committed after July 1, 1964, when the crime involved was allegedly committed prior to such date was error requiring the grant of a new trial. See Hurt v. State, 187 Ga. 73 (199 SE 801); Camp v. State, 187 Ga. 76 (200 SE 126).

Judgment reversed.


Eberhardt and Pannell, JJ., concur.